UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1586



THUYA MAUNG,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-478-440)


Submitted:   April 11, 2008                 Decided:   April 25, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sandy Khine, New York, New York, for Petitioner. Jeffrey S.
Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Jonathan Robbins, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thuya Maung, a native and citizen of Burma, petitions for

review of an order of the Board of Immigration Appeals adopting and

affirming the Immigration Judge’s denial of his applications for

relief from removal.

          Maung first challenges the determination that he failed

to establish eligibility for asylum.         To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).              We have

reviewed the evidence of record and conclude that Maung fails to

show that the evidence compels a contrary result. Having failed to

qualify for asylum, Maung cannot meet the more stringent standard

for withholding of removal.    Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 2 -